Appeal from an order of the Supreme Court, Onondaga County (John V Centra, J), entered August 9, 2005 in a proceeding pursuant to Election Law § 16-102. The order dismissed the petition with prejudice.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner appeals from an order dismissing his petition seeking to nullify respondents’ determination invalidating his designation as a candidate in the Republican primary election for the office of Onondaga County Legislator, Sixth District. Supreme Court properly dismissed the petition with prejudice based on the failure of petitioner to name and serve a necessary party, i.e., the objector to his designating petition. It is undisputed that petitioner received adequate and timely notice of the objector’s identity, and thus his failure to name the objector as a party renders this proceeding defective (see Matter of Gadsen v Board of Elections of City of N.Y., 57 NY2d 751 [1982]; Matter of Wein v Molinari, 51 NY2d 717, 718-719 [1980]; Matter of Giorgi v Monroe County Bd. of Elections, *711198 AD2d 886 [1993]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Lawton, JJ.